DETAILED ACTION
	This office action is in response to the arguments and amended claims submitted on 12/23/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bruce A. Wagar on 02/16/21.  The Examiner’s Amendment applies to the amended claims filed on 12/23/20.
The application has been amended as follows: 
In the claims:  
Claim 1:  lines 20-21, the phrase “the axis of the pipe” has been changed to --an axis of the pipe--.

Allowable Subject Matter
Claims 1-5, 8-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons of allowance:
The prior art of record includes Tubel et al. (U.S. 6,378,627 B1) which teaches 
an in-pipe apparatus for pipe inspection or maintenance; the apparatus comprising a rotational deployment mechanism configured to rotationally deploy a probe or tool about an inner circumference of a pipe with respect to an axis of rotation; a radial deployment mechanism configured to radially deploy the probe tool in a radial direction from the axis of rotation toward a target point on the inner circumference of the pipe; and a passive centering mechanism to passively align the axis of rotation with the axis of the pipe, but fails to teach:
Claim 1:  
a spring held by the first slider at a first point of attachment; 
a second slider to hold the spring at a second point of attachment; and a second linear guide to linearly guide the second slider in the radial direction, 
wherein the linear actuator is further to linearly actuate the second slider along the second linear guide, to radially deploy the probe or tool in the radial direction until the probe or tool touches the target point and the spring exerts a desired amount of force on the probe or tool in the radial direction against the target point.
These limitations combined with the other limitations of the claim.
Claim 11:  
wherein radially deploying the probe or tool further comprises:
holding a spring with the first slider and with a second slider; and

These limitations combined with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M. C. P./ 
Examiner, Art Unit 3672
02/16/21


/TARA SCHIMPF/Primary Examiner, Art Unit 3672